Motion to extend time granted to July 11, 1990; motion to dismiss denied with leave to renew after record is filed. Memorandum: No further extension to perfect the appeal will be granted based on any delay in stipulating or settling the record. We cannot determine from the papers before us whether the order appealed from, however denominated, is an order denying a motion for renewal. The motion is denied, therefore, with leave to renew after the record on appeal is filed. Present—Denman, J. P., Boomer, Green, Pine and Lawton, JJ.